Order, Supreme Court, New York County (Helen E. Freedman, J.), entered on or about June 8, 2004, which denied defendant’s motion to vacate a prior default judgment of the same court and Justice, entered November 20, 2001, in the amount of $200,000 plus interest, costs and disbursements, unanimously affirmed, with costs.
Defendants have not offered a reasonable excuse for their failure to oppose plaintiffs motion, pursuant to CELR 3126, to strike their answer (see Grieco v Walker, 8 AD3d 66 [2004]). Nor have they attempted to explain their failure and refusal to respond to court-ordered discovery, or their failure to appear at the inquest. In the absence of a reasonable excuse, denial of the motion to vacate the default judgment was a provident exercise of discretion (Silverman & Weinraub v Gillon, 1 AD3d 142 [2003]). Concur—Mazzarelli, J.P., Andrias, Friedman, Gonzalez and Catterson, JJ.